JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-11-00210-CR

                          WALTER EARL TAYLOR, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

   Appeal from the 56th District Court of Galveston County. (Tr. Ct. No. 10CR1215).

       This Court considered a motion for rehearing filed by appellant, Walter Earl Taylor.
On September 3, 2014, we ordered that the motion be granted and that this Court’s former
judgment of November 29, 2012 be vacated, set aside, and annulled. We further ordered
this Court’s opinion of November 29, 2012 withdrawn.

       This case is an appeal from the final judgment signed by the trial court on February
3, 2011. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered February 19, 2015.
Panel consists of Chief Justice Radack and Justices Bland and Huddle. Opinion delivered
by Chief Justice Radack.